Citation Nr: 1134046	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim to reopen a claim for service connection for hearing loss.  The Veteran disagreed and perfected an appeal.  In August 2010, the Veteran and his representative presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  In a May 2011 decision, the Board granted the Veteran's claim to reopen the hearing loss claim and remanded that claim for further development.


FINDING OF FACT

A preponderance of the competent medical and other evidence of record supports a conclusion that the Veteran's hearing loss is not related to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for hearing loss is not warranted.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially maintains that he was exposed to excessive noise during service from the heavy trucks he drove without hearing protection.  The Board will first address preliminary matters and then render a decision on the issue on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order")

As noted above, the Board remanded the Veteran's claim for further development.  Specifically, the Board's May 2011 remand ordered VBA to provide the Veteran with a VA audiological examination 




ORDER





____________________________________________
FRANK J. FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


